Per Curiam,
Tbe trust created by tbe testatrix for William Gardner Crowell for life is clearly good, and is not to be struck down, even if tbe unlimited disposition of ber estate does transgress tbe rule against perpetuities: Whitman’s Estate, 248 Pa. 285; Ewalt v. Davenbill et al., 257 Pa. 385. Tbe question wbicb tbe appellant now raises need not be discussed, for tbe time to raise it will be upon tbe death of tbe stepfather of tbe testatrix.
Appeal dismissed and decree affirmed, at appellant’s costs.